 


109 HR 1717 IH: Korean Immigration Commemorative Coin Act
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1717 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Andrews (for himself, Mr. Abercrombie, Mr. Ackerman, Mr. Berman, Mr. Crowley, Mr. English of Pennsylvania, Mr. Farr, Mr. Gonzalez, Mr. Gutierrez, Ms. Harman, Ms. Jackson-Lee of Texas, Mr. Lewis of Georgia, Mrs. Maloney, Mr. McDermott, Mr. Moran of Virginia, Mr. Pallone, Ms. Pelosi, Mr. Rangel, Mr. Rush, Mr. Saxton, Mr. Sherman, Mr. Shimkus, Mr. Towns, Mr. Van Hollen, Ms. Watson, and Mr. Weiner) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of the 100th anniversary of the beginning of Korean immigration into the United States. 
 
 
1.Short titleThis Act may be cited as the Korean Immigration Commemorative Coin Act.  
2.FindingsThe Congress finds as follows: 
(1)January 13, 2003, marked the 100th anniversary of the first wave of Korean immigration to the United States. 
(2)More than 100 Korean American communities throughout this Nation commemorated this important event. 
(3)According to immigration records, in December 1902, 56 men, 21 women, and 25 children left Korea and sailed across the Pacific Ocean aboard the S.S. Gaelic, landing in Honolulu, Hawaii, on January 13, 1903. 
(4)These early Korean immigrants worked at sugar cane and pineapple fields in Hawaii. 
(5)Since that 1st voyage, approximately 1,000,000 Koreans have immigrated to the United States. 
(6)Korean Americans have served with distinction in the U.S. Armed Forces during every war and conflict in which the United States is or was involved from World War I through the war in the Persian Gulf and beyond. 
(7)Korean Americans have taken root and thrived in the United States through strong family ties, robust community support, and countless hours of hard work. 
(8)Korean immigrants have invigorated business, church, and academic communities throughout the United States and Korean Americans have also established themselves as important members in the medical, legal, financial, and governmental professions. 
(9)The strategic partnership between the United States and Korea has helped undergird peace and stability in the Asian Pacific region and has provided economic benefits to not only the peoples of the United States and Korea, but to the entire world. 
3.Coin specifications 
(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 500,000 1 dollar coins, which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the immigration of Koreans into the United States and the significant contributions of Korean Americans to this Nation. 
(2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year 2011; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be selected by the Secretary after consultation with the Commission of Fine Arts. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2011.  
6.Sale of coins 
(a)Sale priceNotwithstanding any other provision of law, the coins issued under this Act shall be sold by the Secretary at a price equal to the face value, plus the cost of designing and issuing such coins (including labor, materials, dies, use of machinery, overhead expenses, and marketing). 
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. 
(c)Prepaid orders at a discount 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
 
